William Lancaster & Jane his wife one of the daughters of Lionell Wheatley and a Legatee mentioned in his Will plaint. agt Arthur *932Mason and Thomas Dewer Execrs of the last Will & Testamt of sd Lionell Wheatley late of Boston deced or either of them Defendts in an action of the case for not paying the proportion or Share given to, the sd Jane Lancaster by the Will of sd Lionell Wheatley being to the Value of One hundred & ten pounds of currant money or thereabouts with all other due damages &c. . . . The Jury. . . found for the Defendt costs of Court granted ten Shillings and ten pence.